Exhibit 4.2 Participant: Jonathan Schechter PROTAGENIC THERAPEUTICS, INC. NONQUALIFIED STOCK OPTION AGREEMENT (Non- Plan) THIS AGREEMENT (the “ Agreement ”) is entered into by and between Protagenic Therapeutics, Inc., a Delaware corporation (hereinafter the “ Company ”), and the undersigned former provider of services to the Company (hereinafter the “ Participant ”). WHEREAS, the Participant formerly rendered services to the Company (under its prior name, Atrinsic, Inc.), and was granted options (“Old Options”) to purchase common stock of the Company in consideration of such services; WHEREAS, in connection with the merger (the “ Merger ”) of a subsidiary of the Company with and into Protagenic Thereapeutics, Inc., with Protagenic Therapeutics, Inc. being the surviving company in the Merger, Participant resigned from Participant’s positions with the Company; WHEREAS, in connection with the Merger, the Old Options were to be exchanged for a grant of a nonqualified stock option to the Participant, with the number of such non-qualified stock options to be based upon the exchange ratio set forth in the Merger; WHEREAS, following the Merger, the Company changed its name from Atrinsic, Inc. to Protagenic Therapeutics, Inc. This Agreement is granted to the Participant on a stand-alone basis, outside the 2006 Employee, Director and Consultant Stock Plan (the“ Plan ”). A copy of the Plan is annexed hereto as Exhibit 1 . Notwithstanding the foregoing, it is intended that all of the terms and conditions of the Plan that would otherwise have been applicable to this Agreement had this Agreement been granted under the Plan (except as otherwise expressly provided herein) be applicable to this Agreement, and accordingly, references to the Plan are made herein for such purpose and those terms are incorporated herein by reference. NOW, THEREFORE, in consideration of the foregoing and the mutual agreements herein contained, the parties hereto hereby agree as follows: 1.
